      Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 1 of 10 PageID #: 24


Jordan M. Jeansonne

From:                                Brian Page <brian.page@attorneyguss.com>
Sent:                                Wednesday, July 3, 2019 12:10 PM
To:                                  Jordan M. Jeansonne
Subject:                             RE: 52870/Joel Lewis v. Underwriters at Lloyd's, London, et al
Attachments:                         Letter with CMRRR sent out.pdf; Service attempt via CMRRR on Jamaria J. Graham -
                                     unsucessful.pdf; Signed Green Card 1.pdf; Signed Green Card 2.pdf

Follow Up Flag:                      Follow up
Flag Status:                         Flagged


Good Afternoon Jordan,

Please see attached. It looks like the only ones that were successful were to Llyods and USA Transportation
Services LLC. Will you be voluntarily answering on behalf of Mr. Graham or will I need to hire a process
server to get him formally served?

I look forward to working with you also.




________________________
Brian Page
Associate Attorney
Stewart J. Guss, Injury Accident Lawyers
400 Poydras St. Suite 1975
New Orleans, Louisiana 70130
(504) 475-4970 Telephone
(833) 874-6580 Facsimile
AttorneyGuss.com
Brian.Page@AttorneyGuss.com


Please know that we are a "Client First" law firm. If you feel that you are not getting excellent customer
service on your case from me or anyone on our team, please contact us right away.
Please note that email is NOT secure. Advise this office IMMEDIATELY if you would prefer to communicate through another
means. Communication via email does NOT create an attorney client relationship in the absence of a written retainer agreement. If
you have received this email message in error, please notify the sender immediately. Please scan all attachments.


From: Jordan M. Jeansonne <jjeansonne@perrierlacoste.com>
Sent: Wednesday, July 3, 2019 9:43 AM
                                                                                                EXHIBIT B
                                                                 1
        Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 2 of 10 PageID #: 25
To: Brian Page <brian.page@attorneyguss.com>
Cc: # P&L Files Active <files@perrierlacoste.com>
Subject: RE: 52870/Joel Lewis v. Underwriters at Lloyd's, London, et al
Importance: High

Good Morning Brian,

I am the handling attorney in this matter. I am in receipt of your below email and thank you for that information.

I am working to verify service on the defendants at this time. Do you have affidavits of service and/or certified mail
receipts for the long arm service requested on the defendants? If so, please send me a copy at your soonest
convenience. I spoke to the driver (Jamaria Graham) shortly ago and he advised he was not living at the address listed in
the police report at any time after the citation was issued (5/30/19).

Look forward to working with you on this one.

Best,

Jordan M. Jeansonne
Perrier & Lacoste, LLC
One Canal Place
365 Canal Street, Suite 2550
New Orleans, Louisiana 70130

Email: jjeansonne@perrierlacoste.com
Direct Telephone: (504) 212-8845
Direct Facsimile: (504) 212-7295

THIS IS A CONFIDENTIAL COMMUNICATION. The message and information contained in, or attached to, this communication
is privileged and confidential and intended only for the person named above. If you are not the intended recipient of this message,
please delete it immediately without opening any attachments. Please notify the sender, Jordan M. Jeansonne, Perrier & Lacoste,
LLC by telephone at 504-212-8820 or by email at jjeansonne@perrierlacoste.com that you received the e-mail in error. Thank you.



From: Brian Page [mailto:brian.page@attorneyguss.com]
Sent: Wednesday, June 26, 2019 11:44 AM
To: Guy D. Perrier
Cc: # P&L Files Active; Nancy F. DiMaggio; Keisha Muslar
Subject: RE: 52870/Joel Lewis v. Underwriters at Lloyd's, London, et al

Guy,

I just heard from my client today and it reminded me of your June 6 th, 2019 letter wherein you requested to be
informed if my client “has received a recommendation to undergo or schedule any type of surgery or any other
invasive procedure.” Although I’m not sure what you would consider invasive, please be advised that my client
has previously had and has been recommended an additional CESI by Michael S. Haydel, MD, FIPP, ABIPP
with Haydel Spine Pain & Wellness in Houma. These procedures were performed at Gulf Coast Surgical
Center, LLC in Houma. According to their website:

         “Dr. Michael Haydel is a Pain Management Specialist practicing at Haydel Spine and Pain Specialty
         Care Center in Lafayette and Houma. Dr. Haydel is Board Certified in Anesthesiology by the American
         Board of Anesthesiology. He is also Board Certified in Interventional Pain Management by the
         American Board of Interventional Pain Physicians, and he is a Fellow of the Interventional Pain
         Physicians by the World Institute of Pain.”
                                                                 2
      Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 3 of 10 PageID #: 26

The CESI has not yet been scheduled at this time and Dr. Haydel has informed Mr. Lewis that he will likely
need an RFA after this next CESI.

Please note that I first discussed the potential that Mr. Lewis was going to undergo CESIs with adjuster Gina
Hendren on November 13, 2018 via email. I again spoke with her on 3/28/19 and let her know that Mr. Lewis
had undergone 2 CESI procedures at that time and that RFAs had been discussed but not recommended yet.

I know you are still under extension to Answer our Petition but wanted to keep you in the loop as my client
called in today with an update. Let me know if you have any questions regarding this email or any other aspect
of this case as I know you are just getting on board. I look forward to working with you and request that you
reach out if you need anything more.




________________________
Brian Page
Associate Attorney
Stewart J. Guss, Injury Accident Lawyers
400 Poydras St. Suite 1975
New Orleans, Louisiana 70130
(504) 475-4970 Telephone
(833) 874-6580 Facsimile
AttorneyGuss.com
Brian.Page@AttorneyGuss.com


Please know that we are a "Client First" law firm. If you feel that you are not getting excellent customer
service on your case from me or anyone on our team, please contact us right away.
Please note that email is NOT secure. Advise this office IMMEDIATELY if you would prefer to communicate through another
means. Communication via email does NOT create an attorney client relationship in the absence of a written retainer agreement. If
you have received this email message in error, please notify the sender immediately. Please scan all attachments.


From: Nancy F. DiMaggio <ndimaggio@perrierlacoste.com>
Sent: Thursday, June 6, 2019 1:14 PM
To: SJG Pleadings <SJG-Service@attorneyguss.com>
Cc: Guy D. Perrier <gperrier@perrierlacoste.com>; # P&L Files Active <files@perrierlacoste.com>
Subject: 52870/Joel Lewis v. Underwriters at Lloyd's, London, et al

Mr. Page - Please see attached correspondence from Guy Perrier regarding the above referenced matter. Thanks.


Nancy DiMaggio
Legal Assistant to
Guy D. Perrier, Rodney J. Lacoste, Jr.
& Cory T. Stuart

                                                                 3
      Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 4 of 10 PageID #: 27
Perrier & Lacoste, LLC

T: 504-212-8837 F: 504-212-8858
ndimaggio@perrierlacoste.com




                                             4
Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 5 of 10 PageID #: 28
Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 6 of 10 PageID #: 29
Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 7 of 10 PageID #: 30
Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 8 of 10 PageID #: 31




                                                               EXHIBIT C
Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 9 of 10 PageID #: 32
Case 6:19-cv-00895-MJJ-PJH Document 1-5 Filed 07/11/19 Page 10 of 10 PageID #: 33
